MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        FILED
      regarded as precedent or cited before any                               Dec 14 2020, 8:32 am

      court except for the purpose of establishing                                 CLERK
                                                                               Indiana Supreme Court
      the defense of res judicata, collateral                                     Court of Appeals
                                                                                    and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      R. Patrick Magrath                                       Curtis T. Hill, Jr.
      Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
      Madison, Indiana
                                                               Tina L. Mann
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Travis M. Luedeman,                                      December 14, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-CR-769
              v.                                               Appeal from the Jackson Circuit
                                                               Court
      State of Indiana,                                        The Honorable Richard W.
      Appellee-Plaintiff.                                      Poynter, Judge
                                                               Trial Court Cause No.
                                                               36C01-1907-F2-9



      Friedlander, Senior Judge.


[1]   Travis M. Luedeman was convicted of numerous felonies and misdemeanors

      after engaging in a multi-day crime spree in Jackson County. He appeals his


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020                 Page 1 of 21
                                                                                   1
      convictions of two counts of burglary, both Level 2 felonies; two counts of
                                             2
      robbery, both Level 3 felonies; two counts of intimidation, both Level 5
                   3                                                                   4
      felonies; impersonation of a public servant, a Level 6 felony; auto theft, a
                            5                                                              6
      Level 6 felony; theft with a prior conviction, a Level 6 felony; two counts of
                                                                   7
      pointing a firearm, both Class A misdemeanors; and a determination that he is

      an habitual offender. Luedeman also appeals the forty-year sentence imposed

      by the trial court. We affirm.


[2]   Scott Caudell owns J & A Auto Electric, which is located in Jackson County

      and repairs and sells vehicles. On June 19, 2019, a man entered the shop and

      asked to test-drive a blue Cadillac sport utility vehicle owned by J & A. Caudell

      refused because he was busy. Next, the man asked to look inside the vehicle,

      and Caudell gave him the key. He got into the Cadillac and drove off. Caudell

      reported the vehicle theft to the police.


[3]   The Fox family, including brothers Jerry Fox (seventy years old) and Larry Fox

      (seventy-one years old), owns several properties in rural Jackson County. Jerry




      1
          Ind. Code § 35-43-2-1 (2014).
      2
          Ind. Code § 35-42-5-1 (2017).
      3
          Ind. Code § 35-45-2-1 (2019).
      4
          Ind. Code § 35-44.1-2-6 (2016).
      5
          Ind. Code § 35-43-4-2 (2019).
      6
          Ind. Code § 35-43-4-2.
      7
          Ind. Code § 35-47-4-3 (2014).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020         Page 2 of 21
      parked a semi-trailer on one of their properties, next to an old, unsecured shed.

      He occasionally camped in the trailer and, when he was not using it, secured

      the doors with a padlock. Jerry stopped by the property every day before or

      after visiting his elderly parents, who lived down the road. A “No Trespassing”

      sign was posted at the entrance to the property’s driveway.


[4]   On the morning of July 1, 2019, Jerry discovered some items were missing from

      the shed. Specifically, someone had taken his fishing poles, a tackle box, and a

      propane torch. The tackle box contained over $500 worth of fishing gear.

      Those items had been in the shed when Jerry had stopped by the previous day.


[5]   Jerry’s son had set up a trail camera on the property, and Jerry asked him to check

      it later in the day on July 1. The camera’s photographs showed a blue Cadillac

      sport utility vehicle driving on the property in the early morning hours of July 1.

      After Jerry and his son reviewed the photographs, Jerry’s son set up a second trail

      camera at a different location on the property. Jerry did not contact the police

      about the incident.


[6]   Jerry returned to the property on July 4, before sunrise. He turned onto the

      driveway, where he saw the headlights of a vehicle driving toward him from the

      direction of the shed and semi-trailer. As the other vehicle approached, Jerry

      recognized it as the Cadillac he had seen on the trail camera pictures.


[7]   The two vehicles came to a stop about a foot apart, facing each other. Jerry got

      out of his truck, and a man later identified as Luedeman got out of the Cadillac.

      They stood twelve to fourteen feet apart, illuminated by the vehicles’ headlights.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 3 of 21
       Luedeman wore a khaki uniform and a cowboy hat, with a badge on his chest

       and a handgun hanging from his belt. Jerry thought Luedeman resembled a

       sheriff’s deputy, except that he had large piercings in his earlobes.


[8]    Luedeman claimed to be “[a]n officer of the law.” Tr. Vol. 2, p. 165. He also

       said he had chased people onto the property. Jerry accused him of lying.

       Luedeman denied Jerry’s accusation and repeated that he was a police officer

       who had chased suspects onto the property. Jerry again called Luedeman a

       liar, and Luedeman said the landowner had asked him to check out the

       property. Jerry called Luedeman a liar a third time.


[9]    At that point, Luedeman drew his handgun, pointed it at Jerry, and threatened

       to shoot him while repeating his claim that he was a police officer. Jerry

       stepped back, and Luedeman reentered the Cadillac. He drove around Jerry’s

       truck, crushing several rows of cornstalks in the process, and left the property.


[10]   Jerry called his brother Larry, who quickly drove to the scene. Larry saw a spot

       along the driveway where several rows of corn had been driven over. Jerry told

       Larry about the incident, as well as the incident on July 1. When Jerry and

       Larry went to the semi-trailer, they saw that the lock had been cut off of the

       doors. Jerry examined the interior of the trailer and determined over the course

       of several subsequent visits that a propane torch, two coolers, a Sawzall, a hand

       pump, bolt cutters, and a set of Tasco binoculars were missing.


[11]   Meanwhile, Jerry’s son Jay arrived, and he downloaded photographs taken by

       the trail cameras. The photos showed Luedeman’s Cadillac entering the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 4 of 21
       property at 4:07 a.m. and leaving the property at 4:52 a.m., just as Jerry drove

       up. Jerry and Larry reviewed the photos.


[12]   Down the road from Jerry’s property was a house that had belonged to

       Roseanne George (“the George property”). After her death, the house sat

       vacant but still contained items that belonged to George. On the morning of

       July 5, 2019, before sunrise, Larry drove by the George property. The Cadillac

       that he had seen in the trail camera photographs was sitting in the driveway.

       Larry attempted to call 911 but was not able to connect.


[13]   Next, Larry drove onto the George property and parked five to six feet behind

       the Cadillac. Larry got out of his car, intending to photograph the Cadillac’s

       license plate. At that point, a man, later identified as Luedeman, walked

       around the side of the Cadillac, approaching from the direction of George’s

       house.


[14]   Luedeman was shirtless and had numerous tattoos on his arms and chest, as

       well as a “very large hole in his ear” on the right side. Id. at 247. He seemed to

       be “all strung out,” with glassy eyes. Tr. Vol. 3, p. 4. His appearance matched

       Jerry’s description of the person he had encountered on July 4. Luedeman was

       carrying a large cardboard box.


[15]   Larry asked Luedeman what he was doing, and he claimed George’s family

       had authorized him to take some items from the home. Luedeman refused to

       tell Larry his name. He put the box in the rear of the Cadillac, never entirely

       turning his back on Larry.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 5 of 21
[16]   Larry called Luedeman a liar, informed him that he had called 911, and stated

       that Luedeman needed to stay until the police arrived. Next, Luedeman drew a

       handgun and pointed it at Larry’s face. Larry backed away. Luedeman closed

       the back hatch of the Cadillac, entered the vehicle, and drove around Larry’s

       car and off the George property.


[17]   Larry followed Luedeman in his car. He called 911 as he drove, and this time

       he connected with a dispatcher. Soon thereafter, the Cadillac came to a stop

       along the road. Larry also stopped his car and watched Luedeman get out of

       the Cadillac, put on a shirt, and run away into nearby bushes. Larry continued

       to drive down the road, looking for Luedeman, before returning to the Cadillac.

       He parked there and waited for the police to arrive. As Larry waited, he saw a

       white Jeep Cherokee drive by. He took note of the Cherokee because he did

       not recognize it, and he knew most of the vehicles that were driven by people

       who lived in the area.


[18]   Police officers arrived, and Larry told them about his encounter with

       Luedeman, as well as Jerry’s encounter with Luedeman on July 4. An officer

       took an inventory of the contents of the Cadillac. He also shared the vehicle’s

       identification number with dispatch and learned that it had been reported as

       stolen. The officer then had the Cadillac towed to the sheriff’s department for a

       more detailed search.


[19]   Meanwhile, another officer contacted Jerry and took a report of the July 1 and

       July 4 incidents on Jerry’s property. Other officers searched the area where


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 6 of 21
       Luedeman had abandoned the Cadillac, but they did not find anyone.

       Luedeman later stated that during this period of time, he was concealed in

       bushes in the area, and he stayed there for several hours. He saw police cars

       pass by during that time but did not approach them. An additional officer went

       to the George property and discovered that the house’s back door was ajar, but

       no one was there.


[20]   Next, Larry went home, where he changed clothes and got a different vehicle.

       He picked up his father, and they drove past the spot where Luedeman had

       abandoned the Cadillac. They soon saw a teenage boy near the road, carrying

       a bundle of firewood. When they stopped the car, the teenager asked to use

       their phone, claiming he was gathering firewood for his grandmother. As Larry

       spoke with the teenager, he concluded the teenager’s story was false and that

       the teenager might be connected to Luedeman. Larry attempted to take the

       teenager’s picture, but he initially turned away. The teenager eventually let

       Larry take his picture and told him that his last name was George. At that

       point, Larry and his dad drove off and returned to Larry’s father’s house, where

       he called 911 again.


[21]   While they waited, Larry saw the white Jeep Cherokee drive past. He got back

       in his car and drove to the spot where he had last seen the teenager. Larry then

       parked his car behind tall weeds. Next, Larry saw the Cherokee drive by again.

       Luedeman was driving, and the teenager was in the front passenger seat. Larry

       followed the Cherokee and called 911 for a third time. He reported the



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 7 of 21
       Cherokee’s license number to the dispatcher, as well as Luedeman’s

       description.


[22]   Several officers, including Jackson County Sheriff’s Deputy Clint Burcham,

       were dispatched to locate Larry and the Cherokee. The dispatcher shared with

       the deputies Larry’s description of the driver of the Cherokee. Deputy Burcham

       thought the description resembled Luedeman, with whom he had met at

       Luedeman’s residence within the past thirty days.


[23]   Larry followed Luedeman for fifteen miles, entering the community of Leesville

       in neighboring Lawrence County. Eventually, the Cherokee stopped and

       Luedeman got out. He approached a mailbox, opened it, and appeared to read

       the mail. Larry drove by, looking at Luedeman “very carefully.” Id. at 18.


[24]   Larry then drove to a location north of Leesville, where he met with several

       officers from Jackson and Lawrence Counties. The officers followed Larry to

       the house where he believed he had last seen Luedeman, but Larry had

       misidentified the house. Larry led the officers to a second house, but while they

       were there another officer reported via radio that he had found the Cherokee at

       a convenience store in Leesville. The officers gathered at the vehicle’s location

       and spoke to the driver, Michael George (“Michael”). He was accompanied by

       his son, a teenage boy. Michael stated that Luedeman had been in his

       Cherokee earlier in the day.


[25]   After that encounter, an officer sought a search warrant for Luedeman’s home.

       Meanwhile, another officer prepared photographic lineups that included a

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 8 of 21
       photograph of Luedeman. Later that day, Larry and Jerry examined the

       lineups, outside of each other’s presence. They each identified Luedeman as

       the man who had pointed a gun at them.


[26]   After obtaining a search warrant, a team of officers arrived at Luedeman’s

       house later in the day on July 5. The officers entered the home, but no one was

       present. During a search of the house, they discovered several tackle boxes, ten

       fishing poles, and driver’s licenses for Roseanne George and her daughter,

       Amber Mikels (who was also deceased). They also found a Sawzall and a set of

       Tasco binoculars. The officers seized those materials and left.


[27]   In the early morning hours of July 6, an officer returned to Luedeman’s house,

       looked in a window, and saw him, apparently asleep on a couch. The officer

       shouted at Luedeman to get his attention. Luedeman got up and, in defiance of

       the officer’s order to come outside, ran into another room, out of sight.

       Numerous officers, including members of the Indiana State Police’s SWAT

       Team, arrived and surrounded Luedeman’s house. Luedeman eventually

       surrendered without incident.


[28]   Later in the day on July 6, an officer obtained another search warrant for

       Luedeman’s house. This time, the officers seized a large white cooler.


[29]   One of George’s grandchildren later identified the drivers’ licenses, as well as

       curtains found in the back of the Cadillac, as having been taken from George’s

       vacant house. None of George’s family members had given Luedeman

       permission to enter the house and take property.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 9 of 21
[30]   Meanwhile the police performed a detailed search of the Cadillac, which

       revealed that someone had put tape on the exterior, in preparation for painting.

       In addition, the wiring had been exposed and a new wire led from the ignition

       to the battery, apparently in an attempt to hotwire the vehicle. Finally,

       someone had connected a module to the Cadillac’s rear lights, apparently in an

       attempt to modify the lights. The police subsequently returned the Cadillac to

       Caudell. He determined that it had been partially repainted and the interior

       was damaged. In addition, he noticed someone had exposed and altered the

       vehicle’s wiring. The Cadillac would not start.


[31]   On July 8, 2019, the State filed an array of charges against Luedeman related to

       his encounters with Jerry and Larry and the theft of the Cadillac. On July 25,

       the detectives asked Jerry to look at items they had seized from the Cadillac and

       Luedeman’s house. Jerry recognized three fishing poles, a tackle box, a

       Sawzall, a set of binoculars, a cooler, bolt cutters, and a hand pump as having

       been stolen from his property.


[32]   The State amended the charging information several times. When the jury trial

       began on January 28, 2020, Luedeman faced the following charges:


             Count                        Offense                         Key Charging Details


        I                    Armed burglary, a Level 2              July 4, 2019 – Jerry Fox’s
                             felony                                 property
        II                   Armed burglary, a Level 2              July 5, 2019 – Roseanna
                             felony                                 George’s building



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 10 of 21
 III                  Armed robbery, a Level 3               July 4, 2019 – Jerry Fox
                      felony
 IV                   Armed robbery, a Level 3               July 5, 2019 – Larry Fox
                      felony
 V                    Burglary, a Level 5 felony             July 1, 2019 – Jerry Fox’s shed


 VI                   Armed intimidation, a                  July 4, 2019 – Jerry Fox
                      Level 5 felony
 VII                  Armed intimidation, a                  July 5, 2019 – Larry Fox
                      Level 5 felony
 VIII                 Theft with a prior                     July 4, 2019 – Jerry Fox’s
                      conviction, a Level 6 felony           property
 IX                   Theft with a prior                     July 5, 2019 – Roseanna
                      conviction, a Level 6 felony           George’s property
 X                    Pointing a firearm, a Level            July 4, 2019 – Jerry Fox
                      6 felony
 XI                   Pointing a firearm, a Level            July 5, 2019 – Larry Fox
                      6 felony
 XII                  Impersonation of a public              July 4, 2019 – told Jerry Fox
                      servant, a Level 6 felony              he was a police officer
 XIII                 Auto theft, a Level 6 felony           Between July 1 and July 5,
                                                             2019 – theft of the Cadillac
 XIV                  Theft with a prior                     July 1, 2019 – Jerry Fox’s
                      conviction, a Level 6 felony           property



The State also filed an habitual offender sentencing enhancement. The trial

court established a bifurcated trial process, in which the habitual offender

enhancement, and the question of whether Luedeman had a prior theft

conviction that would elevate the three theft charges to Level 6 felonies, would

be decided in a second trial, if necessary.
Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020    Page 11 of 21
[33]   Luedeman testified at trial and, although he presented a different version of

       events, he admitted he was the person Jerry encountered on his property in the

       early morning hours of July 4, 2019. He further admitted he was the person

       Larry had met on the George property in the early morning hours of July 5,

       2019, although he also presented a different version of that encounter.


[34]   The jury determined Luedeman was guilty as charged, except that he was not

       guilty of Count V, Level 5 burglary; and for counts X and XI, he was guilty of

       pointing a firearm as a Class A misdemeanor rather than a Level 6 felony.

       Next, Luedeman waived his right to the second half of the bifurcated trial,

       admitting he had a prior theft conviction that would enhance the three theft

       charges to Level 6 felonies. He further admitted that he is an habitual offender.


[35]   At the sentencing hearing, the court determined that Count VIII (theft) should

       merge into Count III (armed robbery) and Count IX (theft) should merge into

       Count IV (armed robbery). The court imposed an aggregate sentence of forty

       years. This appeal followed.


[36]   Luedeman challenges the sufficiency of the evidence supporting his convictions,

       and he claims his sentence is inappropriate in light of the nature of the offenses

       and his character.


                                  1. Sufficiency of the Evidence
[37]   Larry argues the State failed to present sufficient admissible evidence to sustain

       his convictions. Our standard of review is well established:



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 12 of 21
               In reviewing a sufficiency of the evidence claim, the Court
               neither reweighs the evidence nor assesses the credibility of the
               witnesses. We look to the evidence most favorable to the verdict
               and reasonable inferences drawn therefrom. We will affirm the
               conviction if there is probative evidence from which a reasonable
               jury could have found the defendant guilty beyond a reasonable
               doubt.


       Love v. State, 761 N.E.2d 806, 810 (Ind. 2002) (citations omitted).


[38]   Luedeman first argues that Jerry Fox and Larry Fox’s testimony must be

       disregarded as incredibly dubious, and that the convictions that are based on

       their testimony (including the burglary and robbery charges) must be reversed.


[39]   In general, it is the fact-finder’s role, not that of appellate courts, to assess

       witness credibility and weigh the evidence to determine whether it is sufficient

       to support a conviction. Drane v. State, 867 N.E.2d 144 (Ind. 2007). A limited

       exception to this rule is known as the “incredible dubiosity” test. Moore v. State,

       27 N.E.3d 749, 755 (Ind. 2015). Under this test, a court will impinge upon a

       jury’s duty to judge witness credibility only “‘where a sole witness presents

       inherently contradictory testimony which is equivocal or the result of coercion

       and there is a complete lack of circumstantial evidence of the appellant’s guilt.’”

       Id. (quoting Tillman v. State, 642 N.E.2d 221, 223 (Ind. 1994)). The test is a

       difficult standard to meet, applying only to testimony “which ‘runs counter to

       human experience’ and that reasonable persons could not believe.” Edwards v.

       State, 753 N.E.2d 618, 622 (Ind. 2001) (quoting Campbell v. State, 732 N.E.2d

       197, 207 (Ind. Ct. App. 2000)).


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 13 of 21
[40]   Regarding Luedeman’s July 4, 2019 encounter with Jerry Fox, Luedeman

       argues Jerry’s version of events is not to be believed because Jerry admitted his

       vision is impaired in one eye. But Jerry testified unequivocally, and without

       any contradictions in his own testimony, that he saw Luedeman illuminated by

       his truck’s headlights. He also described, without equivocation, Luedeman’s

       fake police uniform and handgun. In addition, Jerry’s description of their

       encounter is supported by circumstantial evidence, specifically that items stolen

       from his shed and semi-trailer that were later discovered in Luedeman’s house.

       Further, Larry saw crushed cornstalks by the driveway, in the spot where Jerry

       said Luedeman had driven past his truck.


[41]   Luedeman also points to his own trial testimony, in which he denied having a

       gun, denied claiming to be a police officer, and denied wearing a police officer’s

       uniform. Luedeman further testified that he entered the property to look at

       some lumber, and Jerry was the person who drew a handgun during their

       encounter. The incredible dubiosity test addresses only conflicts within a

       witness’s testimony, not conflicts with another witness’s versions of events.


[42]   Similarly, Luedeman argues Larry’s account of their encounter at the George

       property in the pre-dawn hours of July 5, 2019, should be disregarded because:

       (1) there is no corroborating evidence; and (2) Luedeman testified that he was

       unarmed and Larry was the aggressor, ramming his car into the Cadillac. We

       disagree. Larry’s testimony, like his brother’s testimony, was unequivocal and

       not internally contradictory. Further, there is corroborating evidence of Larry’s

       version of events. Although Luedeman claimed he was the victim of Larry’s

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 14 of 21
       aggression and had done nothing wrong, he also admitted that after he drove

       away and abandoned the Cadillac, he hid in some bushes for hours and chose

       not to approach any police officers. In addition, items stolen from George’s

       home were found in Luedeman’s house, undercutting Luedeman’s claim that

       he entered George’s home only to access running water. Further, Luedeman’s

       contradictory testimony about the encounter is irrelevant for purposes of the

       incredible dubiosity test.


[43]   In summary, neither Jerry nor Larry’s testimony was incredibly dubious.

       Resolving the conflicts between their testimony and Luedeman’s testimony was

       the jury’s job, and we decline to second-guess its work. See Whatley v. State, 908

       N.E.2d 276 (Ind. Ct. App. 2009) (affirming conviction for murder despite

       defendant’s claim of incredible dubiosity; defendant did not point to inherent

       contradictions in any witness’s testimony, but instead pointed out conflicts

       among the witnesses’ testimony), trans. denied.


[44]   Next, Luedeman challenges his conviction of Level 6 felony theft of the

       Cadillac. To obtain a conviction as charged, the State was required to prove

       beyond a reasonable doubt that (1) Luedeman (2) knowingly or intentionally (3)

       exerted unauthorized control (4) over a vehicle owned by J & A Auto (5) with

       the intent to deprive J & A Auto of the vehicle’s value or use. Ind. Code § 35-

       43-4-2(a)(1)(B)(ii).


[45]   Luedeman does not dispute that the Cadillac had been stolen from J & A Auto,

       and he concedes that he drove it on July 4 and July 5, 2019. He instead claims


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 15 of 21
       he did not steal the Cadillac, did not know it was stolen, and that an ex-

       girlfriend had allowed him to use it.


[46]   The mere possession of stolen property may be sufficient to support a

       conviction of theft, but only where the property was “recently stolen.” Thacker

       v. State, 62 N.E.3d 1250, 1252 (Ind. Ct. App. 2016). In Luedeman’s case, Jerry

       and Larry saw him driving the stolen Cadillac almost two weeks after it was

       reported stolen, and Luedeman admits to having driven the Cadillac during that

       time. That span of time does not qualify as “recently stolen.” See id. (mere

       possession of vehicle six days after it was stolen, standing alone, is insufficient

       proof of defendant’s knowledge that it was stolen).


[47]   Our analysis does not end there. We must review the record to determine

       whether there is additional evidence that establishes Luedeman knew the car

       was stolen. “Possession of recently stolen property when joined with attempts

       at concealment, evasive or false statements, or an unusual manner of

       acquisition may be sufficient evidence of knowledge that the property was

       stolen.” Purifoy v. State, 821 N.E.2d 409, 414 (Ind. Ct. App. 2005), trans. denied.


[48]   Luedeman stated that his ex-girlfriend brought the Cadillac to his house shortly

       after June 19, 2019. It remained at his house, except when he or others drove

       it. The police officer who searched the vehicle determined that someone had

       put masking tape on it, in preparation for painting. Luedeman admitted he had

       applied the tape.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 16 of 21
[49]   In addition, the officer who searched the Cadillac noticed that a small square

       box with wires had been connected to the rear of the vehicle, near the license

       plate, possibly to alter the lighting system. Also, the person who took the

       Cadillac from J & A Auto had driven off with the key, but the officer who

       searched the vehicle after Luedeman abandoned it determined that the wiring

       on the car had been exposed and tampered with, perhaps to hotwire it, and the

       key was not found.


[50]   In addition to the obvious alterations to the Cadillac that were consistent with a

       stolen vehicle, Luedeman’s behavior indicates that he knew the car was stolen.

       He did not give his name to Jerry or Larry, even after Larry requested it.

       Further, Luedeman drove away from the George property, after pointing a gun

       at Larry, and abandoned the Cadillac on foot after it quit working. Finally,

       Luedeman admitted he had hidden in bushes for several hours afterwards and

       did not attempt to contact the police, even though he saw them driving by. A

       jury could have determined from these circumstances beyond a reasonable

       doubt that Luedeman knew the car was stolen. See Thacker, 62 N.E.3d 1250

       (affirming conviction for auto theft; damage to the vehicle consistent with

       breaking into it, and defendant’s flight when the police arrived, was sufficient

       evidence that defendant knew the vehicle was stolen). We affirm Luedeman’s

       auto theft conviction.


                                2. Inappropriateness of Sentence
[51]   Luedeman argues that his sentence of forty years is too long and asks the Court

       to reduce it by an unspecified amount. Article 7, section 6 of the Indiana
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 17 of 21
       Constitution authorizes the Court to review and revise sentences “to the extent

       provided by rule.” This constitutional authority is implemented through

       Appellate Rule 7(B), which provides that the Court may revise a sentence

       otherwise authorized by statute “if, after due consideration of the trial court’s

       decision, the Court finds that the sentence is inappropriate in light of the nature

       of the offense and the character of the offender.”


[52]   “[W]e must and should exercise deference to a trial court’s sentencing decision,

       both because Rule 7(B) requires us to give ‘due consideration’ to that decision

       and because we understand and recognize the unique perspective a trial court

       brings to its sentencing decisions.” Stewart v. State, 866 N.E.2d 858, 866 (Ind.

       Ct. App. 2007). Deference to the sentencing decision “should prevail unless

       overcome by compelling evidence portraying in a positive light the nature of the

       offense (such as accompanied by restraint, regard, and lack of brutality) and the

       defendant’s character (such as substantial virtuous traits or persistent examples

       of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[53]   Whether a sentence should be deemed inappropriate turns on our sense of the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and other factors. Cardwell v. State, 895 N.E.2d 1219 (Ind. 2008). A

       defendant bears the burden of persuading the appellate court that the sentence

       has met this inappropriateness standard of review. Childress v. State, 848 N.E.2d

       1073 (Ind. 2006).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 18 of 21
[54]   To assess whether a sentence is inappropriate, we look first to the statutory

       range established for the class of the offense. When Luedeman committed his

       offenses, the sentencing statutes provided:


             Offense            Advisory          Minimum           Maximum                Statute
                                Sentence          Sentence          Sentence

        Level 2 felony        17 and ½           10 years          30 years           Ind. Code § 35-
                              years                                                   50-2-4.5 (2014)

        Level 3 felony        9 years            3 years           16 years           Ind. Code § 35-
                                                                                      50-2-5 (2014)

        Level 5 felony        3 years            1 year            6 years            Ind. Code § 35-
                                                                                      50-2-6 (2014)

        Level 6 felony        1 year             six months        2 and one-         Ind. Code § 35-
                                                                   half years         50-2-7 (2019)

        Class A               N/A                N/A               1 year             Ind. Code § 35-
        misdemeanor                                                                   50-3-2 (1977)




       In addition, a person found to be an habitual offender for a Level 1 through

       Level 4 felony may be sentenced to an additional fixed term of between six and

       twenty years. Ind. Code § 35-50-2-8(i) (2017).


[55]   On Count I, armed robbery involving Jerry Fox, the trial court sentenced

       Luedeman to an aggravated sentence of twenty-five years, enhanced by fifteen

       years for being an habitual offender. The court further sentenced Luedeman to

       an aggravated sentence of twenty-five years on Count II, armed robbery

       involving Larry Fox. The trial court also imposed aggravated sentences on the

       remaining charges, but: (1) the court imposed sentences less than the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020       Page 19 of 21
       maximum amount for all but two charges; and (2) the court ordered all

       sentences to be served concurrently. As a result, Luedeman’s total sentence of

       forty years is far short of his maximum possible sentence.


[56]   Turning to the nature of the offenses, Luedeman’s course of criminal

       misconduct is troubling. Jerry Fox and Larry Fox separately confronted

       Luedeman on July 4, 2019, and July 5, 2019, respectively, on land Luedeman

       did not have permission to enter and while Luedeman was in possession of

       other people’s property. Instead of surrendering, in each confrontation

       Luedeman chose to escalate the situation by pointing a handgun at a much

       older man who posed no threat to him. It also reflects negatively on Luedeman

       that, having fled from Jerry Fox’s property on July 4, he chose to continue his

       criminal misconduct on July 5, at the George property. Finally, when a police

       officer found Luedeman at home and ordered him to surrender, he refused to

       do so, requiring numerous officers, including members of the State Police’s

       SWAT team, to surround his house for several hours until he ultimately

       surrendered without incident.


[57]   As for the character of the offender, Luedeman was forty-one years old at

       sentencing, with no dependents. He has an extensive criminal record. The

       habitual offender sentencing enhancement in this case is based on prior

       convictions for theft and child molesting. Luedeman has accrued two other

       felony convictions of theft, as well as felony convictions of unlawful possession

       of a syringe, resisting law enforcement, and failure to register as a sex offender.

       In addition, he has misdemeanor convictions of resisting law enforcement

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 20 of 21
       (twice), driving while suspended (twice), operating a vehicle while intoxicated,

       disorderly conduct, and criminal recklessness. Not only has Luedeman

       continued to commit crimes involving other people’s property, he has also

       escalated his wrongdoing to include armed robbery. In addition, he has been

       placed on probation five times, and violated the terms of probation in four of

       those cases, demonstrating that he is a poor candidate for alternatives to

       incarceration.


[58]   Luedeman has a GED, but there is limited evidence of his employment history.

       At the time he committed the current offenses, he worked at a garage on a

       temporary basis, paid only in cash. In summary, Luedeman has failed to

       demonstrate his sentence is inappropriate in light of the nature of the offense or

       his character.


                                                Conclusion
[59]   For the reasons stated above, we affirm the judgment of the trial court.


[60]   Affirmed.


       Bradford, C. J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-769 | December 14, 2020   Page 21 of 21